EXHIBIT 10.6

RESHAPE LIFESCIENCES INC.
second amended and restated 2003 stock Incentive Plan

STOCK OPTION GRANT NOTICE

ReShape Lifesciences Inc., a Delaware corporation (the “Company”), pursuant to
the ReShape Lifesciences Inc.  Second Amended and Restated 2003 Stock Incentive
Plan (as may be amended from time to time, the “Plan”), hereby grants to the
individual listed below (the “Optionee”), an option to purchase the number of
shares of Common Stock, par value $0.01 per share, of the Company (the
“Shares”), set forth below (the “Option”).  This Option is subject to all of the
terms and conditions set forth herein and in the Stock Option Agreement attached
hereto as Exhibit A (the “Option Agreement”)  and the Plan, each of which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Option
Grant Notice (the “Grant Notice”) and the Option Agreement. 

 

 

Optionee:

[__________]

Grant Date:

[__________]

Vesting Commencement Date:

[__________]

Exercise Price per Share:

$[___] /Share

Total Number of Shares Subject to the Option:

[__________] Shares

Expiration Date:

[__________]

Vesting Schedule:

[25%] shares will vest on [One-year anniversary of Grant Date], and the
remaining [75%] shares will vest in as nearly equal amounts as possible on the
last day of each of the next 36 months thereafter.

Termination:

The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement

Type of Option:

☐  Incentive Stock Option      ☐  Non-Qualified Stock Option

The undersigned Optionee acknowledges that he or she has received a copy of this
Grant Notice, the Option Agreement and the Plan.  As an express condition to the
grant of the Option hereunder, the Optionee agrees to be bound by the terms of
this Grant Notice, the Option Agreement and the Plan.  The undersigned Optionee
further acknowledges that as of the Grant Date, this Grant Notice, the Option
Agreement and the Plan set forth the entire understanding between the Optionee
and the Company regarding the acquisition of stock in the Company and supersede
all prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to the Optionee under the Plan, and
(ii) any agreements noted in an attachment to this Grant Notice.

 

 

 

 

 

ReShape Lifesciences Inc.

 

OPTIONEE

By:

 

 

By:

 

Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

Email:

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A
TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”)  to which this
Stock Option Agreement (this “Agreement”) is attached, ReShape Lifesciences
Inc., a Delaware corporation (the “Company”), has granted to the Optionee an
option (the “Option”) under the ReShape Lifesciences Inc.  Second Amended and
Restated 2003 Stock Incentive Plan (as amended from time to time, the “Plan”)
 to purchase the number of Shares indicated in the Grant Notice. 

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

1.2Defined Terms.  Wherever the following terms are used in this Agreement, they
shall have the meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a)“Retirement” shall mean a Separation from Service due to a normal or approved
early termination of employment or service pursuant to and in accordance with an
applicable retirement/pension plan, program, policy or practice of the Company
or an Affiliate, as determined by the Company or the Affiliate in its sole
discretion.

(b)“Separation from Service” shall mean the Optionee’s “separation from service”
from the Company or any Affiliate within the meaning of Section 409A(a)(2)(A)(i)
of the Code.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option.  In consideration of the Optionee’s past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of the aggregate number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement.  Unless designated as a Non-Qualified Stock Option in the
Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

2.2 Exercise Price.  The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided,  however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.  Notwithstanding the foregoing, if this Option is an Incentive
Stock Option and the Optionee owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of its
Affiliates as of the Grant Date (a “Greater Than 10% Stockholder”), the exercise
price per share of the Shares subject to the Option shall not be less than 110%
of the Fair Market Value of a Share on the Grant Date.



A-2

--------------------------------------------------------------------------------

 



2.3 Consideration to the Company.  In consideration of the grant of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Affiliate.  Nothing in the Plan or this Agreement shall
confer upon the Optionee any right to continue in the employ or service of the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Optionee at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Optionee.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.1(b), 3.2, 3.3 and 5.8 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable as of
the date of the Optionee’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Committee or as set
forth in a written agreement between the Company and the Optionee.

3.2 Duration of Exercisability.  Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice;

(b) If this Option is designated as an Incentive Stock Option and the Optionee
is a Greater Than 10% Stockholder as of the Grant Date, the expiration of five
(5) years from the Grant Date;

(c) The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without cause or by the Optionee for any
reason (other than due to Retirement, death or disability);

(d) The expiration of one (1) year from the date of the Optionee’s Termination
of Service by reason of the Optionee’s death or disability;

(e) The expiration of six (6) months from the date of the Optionee’s Termination
of Service by reason of the Optionee’s Retirement; or

(f) The start of business on the date of the Optionee’s Termination of Service
by the Company for cause.

The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s termination of employment, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.



A-3

--------------------------------------------------------------------------------

 



“Termination of Service” shall mean:

(a) As to a consultant or independent contractor, the time when the engagement
of the Optionee as a consultant or independent contractor to the Company and its
Affiliates is terminated for any reason, with or without cause, including,
without limitation, by resignation, discharge, death or retirement, but
excluding terminations where the consultant or independent contractor
simultaneously commences or remains in employment and/or service as an employee
and/or Director with the Company or any Affiliate.

(b) As to a Non-Employee Director, the time when an Optionee who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Optionee simultaneously
commences or remains in employment and/or service as an employee, consultant
and/or independent contractor with the Company or any Affiliate.

(c) As to an employee, the time when the employee-employer relationship between
the Optionee and the Company and its Affiliates is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or Retirement, but excluding terminations where the Optionee
simultaneously commences or remains in service as a consultant, independent
contractor and/or Director with the Company or any Affiliate.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for cause and whether any
particular leave of absence constitutes a Termination of
Service; provided, however, that, with respect to Incentive Stock Options,
unless the Committee determines otherwise, or as otherwise required by
applicable law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code. For purposes of the Plan, an
Optionee’s employee-employer relationship or consultancy relationship shall be
deemed to be terminated in the event that the Affiliate employing or contracting
with such Optionee ceases to remain an Affiliate following any merger, sale of
stock or other corporate transaction or event (including, without limitation, a
spin-off).

3.4 Change in Control. In the event that a Change in Control occurs, (a) all
outstanding Options shall be subject to the agreement pursuant to which such
Change in Control is consummated and (b) the vesting schedule of the Options
held by Optionee shall accelerate such that on the date the Change in Control is
completed, 50% of any then-unvested shares subject to the Options held by
Optionee shall immediately vest, irrespective of which of the provisions
described in clauses (i) through (v) below are set forth in the agreement
pursuant to which such Change in Control is consummated (except in the case of
clause (iv), in which case 100% of the Options would become vested).  Such
agreement shall provide for one or more of the following:

(i) The continuation of such outstanding Options by the Company (if the Company
is the surviving corporation).

(ii) The assumption of such outstanding Options by the surviving corporation or
its parent in a manner that complies with Section 424(a) of the Code (whether or
not such Options are Incentive Stock Options).



A-4

--------------------------------------------------------------------------------

 



(iii) The substitution by the surviving corporation or its parent of new options
for such outstanding Options in a manner that complies with Section 424(a) of
the Code (whether or not such Options are Incentive Stock Options).

(iv) Full exercisability of such outstanding Options and full vesting of the
Shares subject to such Options, followed by the cancellation of such
Options.  The full exercisability of such Options and full vesting of the Shares
subject to such Options may be contingent on the closing of such Change in
Control.  The Optionee shall be able to exercise such Options during a period of
not less than five full business days preceding the closing date of such Change
in Control, unless (A) a shorter period is required to permit a timely closing
of such Change in Control and (B) such shorter period still offers the Optionee
a reasonable opportunity to exercise such Options.  Any exercise of such Options
during such period may be contingent on the closing of such Change in Control.

(v) The cancellation of such outstanding Options and a payment to the Optionee
equal to the excess of (A) the Fair Market Value of the Shares subject to such
Options (whether or not such Options are then exercisable or such Shares are
then vested) as of the closing date of such Change in Control over (B) their
aggregate exercise price.  Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount.  Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Shares would have vested.  Such payment may be
subject to vesting based on the Optionee’s continuing service to the Company or
its affiliates, provided that the vesting schedule shall not be less favorable
to the Optionee than the schedule under which such Options would have become
exercisable or such Shares would have vested.  If the aggregate exercise price
of the Shares subject to such Options exceeds the Fair Market Value of such
Shares, then such Options may be cancelled without making a payment to the
Optionee.  For purposes of this Subsection (v), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

3.5 Special Tax Consequences.  The Optionee acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code), including the Option, are exercisable for the first time by the
Optionee in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  The Optionee
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise.  Except as provided in Section 4.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof.  After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by the deceased Optionee’s
beneficiary or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution, subject to
Section 6(h)(iv) of the Plan.



A-5

--------------------------------------------------------------------------------

 



4.2 Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.  However, the Option shall not be exercisable with
respect to fractional shares.

4.3 Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the stock administrator of the Company (or any
other person or entity designated by the Company) of all of the following prior
to the time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof:

(a) A written or electronic notice complying with the applicable rules
established by the Committee stating that the Option, or a portion thereof, is
exercised.  The notice shall be signed by the Optionee or other person
then-entitled to exercise the Option or such portion of the Option;  

(b) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 4.4 hereof;

(c) Any other representations or documents as may be required in the Committee’s
sole discretion to effect compliance with all applicable provisions of the
Securities Act, the Exchange Act, any other federal, state or foreign securities
laws or regulations, the rules of any securities exchange, national market
system or automated quotation system on which the Shares are listed, quoted or
traded or any other applicable law; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option (as
determined by the Committee in its sole discretion).

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(a) Cash;

(b) Check;

(c) Delivery of a written or electronic notice that the Optionee has placed a
market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale;

(d) With the consent of the Committee, surrender of other Shares which have been
held by the Optionee for such period of time as may be required by the Committee
in order to avoid adverse accounting consequences and having a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares
with respect to which the Option or portion thereof is being exercised;



A-6

--------------------------------------------------------------------------------

 



(e) With the consent of the Committee, surrendered Shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares with respect to which the Option
or portion thereof is being exercised; or

(f) With the consent of the Committee, such other form of legal consideration as
may be acceptable to the Committee.

4.5 Conditions to Issuance of Stock Certificates.  The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have been
purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section 6 of the Plan.

4.6 Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares shall have been issued by the Company to such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment shall be made for a dividend or other
right for which the record date is prior to the date the Shares are issued,
except as provided in Section 6(e) of the Plan. 

ARTICLE V.  

OTHER PROVISIONS

5.1 Administration.  The Committee shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons. 

5.2 Transferability of Option.  Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 6(h)(iv) of the Plan.

5.3 Adjustments.  The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 4(c) of the Plan.

5.4 Tax Consultation.  The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option.  The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such shares and that the Optionee is not relying on the Company
for any tax advice.

5.5 Notification of Disposition.  If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Optionee.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Optionee in such
disposition or other transfer.



A-7

--------------------------------------------------------------------------------

 



5.6 Optionee’s Representations.  The Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or the Company’s counsel.

5.7 Section 409A.  This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code.  The Committee
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided,  however, that the Committee shall have no obligation to take any such
action(s) or to indemnify any person from failing to do so.

5.8 Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Optionee.   

5.9 Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue to serve as an
employee, Director, consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.

5.10 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.11 Conformity to Securities Laws.  The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

5.12 Limitation on the Optionee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Optionee shall have only the rights of a general unsecured creditor
of the Company and its Affiliates with respect to amounts credited and benefits
payable, if any, with respect to the Option, and rights no greater than the
right to receive the Common Stock as a general unsecured creditor with respect
to Options, as and when payable hereunder.



A-8

--------------------------------------------------------------------------------

 



5.13 Successors and Assigns.  The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates.  Subject to the restrictions on transfer set forth in this Article
V, this Agreement shall be binding upon the Optionee and his or her heirs,
executors, administrators, successors and assigns.

5.14 Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Optionee with respect to the subject matter hereof.

5.15 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.

5.16 Governing Law.  The laws of the State of Minnesota shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.17 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

A-9

--------------------------------------------------------------------------------